                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        JOYCE MARIE SIMMONS,                             Case No.19-cv-00139-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER SCREENING COMPLAINT
                                                   v.                                        PURSUANT TO 28 U.S.C. § 1915A(A)
                                  10

                                  11        KIMBERLY LUKE, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Pro se plaintiff Joyce Marie Simmons, a federal prisoner, filed this civil rights action under

                                  15   Bivens v. Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against

                                  16   prison officials at the Federal Correctional Institution in Dublin, California (“FCI-Dublin”) for

                                  17   allegedly violating her constitutional rights. Dkt. No. 1.

                                  18   I.       STANDARD OF REVIEW

                                  19            A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  23   monetary relief from a defendant who is immune from such relief. See id. § 1915A(b)(1), (2). Pro

                                  24   se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police Dep’t, 901

                                  25   F.2d 696, 699 (9th Cir. 1988); Jackson v. Carey, 535 F.3d 750, 757 (9th Cir. 2003).

                                  26            The case of Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403

                                  27   U.S. 388, 396 (1971), “established that the victims of a constitutional violation by a federal agent

                                  28   have a right to recover damages against the official in federal court despite the absence of any
                                   1   statute conferring such a right.” Carlson v. Green, 446 U.S. 14, 18 (1980). The Supreme Court

                                   2   has recognized a Bivens claim in only three cases: Bivens (Fourth Amendment unreasonable

                                   3   search and seizure); Davis v. Passman, 442 U.S. 228, 248–49 (1979) (Fifth Amendment Due

                                   4   Process Clause gender discrimination); and Carlson v. Green, 446 U.S. 14, 17–19 (1980) (Eighth

                                   5   Amendment inadequate medical treatment). “These three cases—Bivens, Davis, and Carlson—

                                   6   represent the only instances in which the [Supreme] Court has approved of an implied damages

                                   7   remedy under the Constitution itself.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017). The

                                   8   Supreme Court has made clear that “expanding the Bivens remedy is now a ‘disfavored’ judicial

                                   9   activity,” and such a remedy will not be available if there are “‘special factors’ counseling

                                  10   hesitation in the absence of affirmative action by Congress.” Id. at 1848 (citation omitted).

                                  11             The only relief available in a Bivens action is an award of money damages for injuries

                                  12   caused by a defendant acting in his or her individual capacity. Ministerio Roca Solida v.
Northern District of California
 United States District Court




                                  13   McKelvey, 820 F.3d 1090, 1093–96 (9th Cir. 2016). A federal court lacks subject matter

                                  14   jurisdiction over a Bivens suit that seeks only equitable relief. Id. at 1095 (citing Consejo de

                                  15   Desarrollo Economico de Mexicali, A.C. v. United States, 482 F.3d 1157, 1173 (9th Cir. 2007)).

                                  16   II.       DISCUSSION

                                  17             Ms. Simmons is incarcerated at FCI-Dublin where the events underlying this action arose.

                                  18   Ms. Simmons claims that during the week of September 22, 2017, defendant Unit Manager

                                  19   Kimberly Luke approved and issued to her a “khaki” jumper dress even though Ms. Simmons was

                                  20   housed at the “blue uniform camp.” Dkt. No. 1 at 5. Ms. Simmons claims that Ms. Luke was

                                  21   fully aware that the color of the uniform identifies the inmates with the facility in which they are

                                  22   housed. Id. at 6. Specifically, the “khaki color uniform is for the low-level inmates [convicted] of

                                  23   various violent crimes, housed at the enclosed facility, surrounded by barbwire fence, which is

                                  24   adjacent to the satellite prison camp, which has the designated color blue.” Id.

                                  25             Ms. Simmons first became aware of a risk to her safety on October 4, 2017, when

                                  26   defendants Mr. Hilliard1 and Correctional Officer Ashley Phillips confronted her about wearing

                                  27

                                  28   1
                                           Mr. Hilliard’s first name is not given in the complaint. See Dkt. No. 1 at 3.
                                                                                            2
                                   1   the khaki jumper dress. Id. at 7. Ms. Simmons was asked if she had a memo to wear the khaki

                                   2   jumper dress, as no memo had been issued or left in the officer’s station by Ms. Luke. Id. Ms.

                                   3   Simmons alleges that Mr. Hilliard “was so close to my face yelling that moisture from his mouth

                                   4   went into my face.” Id. Ms. Simmons claims she was traumatized by the encounter, as she was

                                   5   rendered “completely breathless, speechless, numb, shocked, hurt, terrified, humiliated, and

                                   6   almost reduced to tears.” Id. Ms. Simmons says she was not argumentative or confrontational and

                                   7   did not act in a disorderly manner. Id. The very next day, another officer informed Ms. Simmons

                                   8   that if she had gone outside with the khaki jumper dress, perimeter officers could have fired on her

                                   9   thinking she was attempting to escape. Id. Ms. Simmons claims that her “entire body was

                                  10   overwhelmed with fear for [her] safety, well-being and life.” Id. Ms. Simmons claims Ms. Luke

                                  11   knew when she provided the khaki jumper dress to Ms. Simmons that wearing it would subject

                                  12   Ms. Simmons to a substantial risk of harm, and Ms. Luke was deliberately indifferent to that risk.
Northern District of California
 United States District Court




                                  13   Id. at 6. Ms. Simmons claims she sustained the following injuries due to defendants’ unlawful

                                  14   conduct: “[h]umiliation, embarrassment, shock/terrified, and mental suffering.” Id. at 9. Ms.

                                  15   Simmons seeks “actual damages and/or punitive damages” for Ms. Luke’s violation of her Eighth

                                  16   Amendment right to safety. Id. at 9; see Farmer v. Brennan, 511 U.S. 825, 834 (1994).

                                  17          Liberally construed, the complaint states a viable Eighth Amendment claim under Ziglar

                                  18   against Ms. Luke. There is a question whether Ms. Simmons may proceed with her claim if she

                                  19   seeks redress solely for mental and emotional injury in view of 42 U.S.C. § 1997e(e), which states

                                  20   that “[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

                                  21   correctional facility, for mental or emotional injury suffered while in custody without a prior

                                  22   showing of physical injury or the commission of a sexual act.” However, the question of whether

                                  23   section 1997e(e) applies to claims involving constitutional violations without an accompanying

                                  24   physical injury has not been resolved in the Ninth Circuit, and there is a split among the Courts of

                                  25   Appeals in other circuits. See Aref v. Lynch, 833 F.3d 242, 262–65 (D.C. Cir. 2016) (discussing

                                  26   circuit split). Ms. Simmons does not plead physical injury. The Court will not dismiss her claim

                                  27   against Ms. Luke on this basis at this stage of the case. However, if she wishes, Ms. Simmons

                                  28   may amend her complaint to allege physical injury if she can do so in good faith, or she may
                                                                                         3
                                   1   amend her demand for a different form of relief, i.e., other compensatory damages, nominal

                                   2   damages, or punitive damages, for the Eighth Amendment violation.

                                   3          With respect to the claims against Officer Phillips and Mr. Hilliard, Ms. Simmons’s

                                   4   allegations regarding their verbal confrontation with her fail to state a claim on which relief may

                                   5   be granted, because verbal harassment and abuse are not cognizable violations of any right secured

                                   6   by the Constitution. See Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir. 1997) overruled in part

                                   7   on other grounds by Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008); Rutledge v. Arizona

                                   8   Bd. of Regents, 660 F.2d 1345, 1353 (9th Cir. 1981), aff’d sub nom. Kush v. Rutledge, 460 U.S.

                                   9   719 (1983); see, e.g., Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996), amended 135 F.3d 1318

                                  10   (9th Cir. 1998) (disrespectful and assaultive comments by prison guard not enough to implicate

                                  11   Eighth Amendment). Accordingly, the claim against Officer Phillips and Mr. Hilliard does not

                                  12   state a claim for relief. In the interest of justice, Ms. Simmons shall be granted leave to amend to
Northern District of California
 United States District Court




                                  13   attempt to state a cognizable claim against these defendants.

                                  14          Ms. Simmons also names Associate Warden Tamara Mischel as a defendant in this action,

                                  15   alleging that Associate Warden Mischel was the acting warden at the time and authorized or

                                  16   approved the khaki jumper dress. Dkt. No. 1 at 2. “Government officials may not be held liable

                                  17   for the unconstitutional conduct of their subordinates under a theory of respondeat superior.”

                                  18   Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). A plaintiff must plead that an individual defendant,

                                  19   through his or her own conduct, has violated the constitution. Id. at 676–77 (rejecting theory of

                                  20   “supervisory liability” premised on an official’s knowledge of and acquiescence in his

                                  21   subordinate’s unconstitutional conduct). Here, Ms. Simmons makes only cursory allegations

                                  22   against Associate Warden Mischel, and it is not clear from the complaint whether she contends

                                  23   that Associate Warden Mischel engaged in any personal misconduct. Dkt. No. 1 at 5–8. In the

                                  24   interest of justice, Ms. Simmons shall be granted leave to file an amended complaint to attempt to

                                  25   state facts sufficient to support a claim against Associate Warden Mischel.

                                  26   IV.    CONCLUSION

                                  27          For the foregoing reasons, after screening the complaint pursuant to 28 U.S.C. § 1915A,

                                  28   the Court finds that the complaint as pled fails to state a claim as to all defendants. Ms. Simmons
                                                                                         4
                                   1   may file an amended complaint to attempt to correct the deficiencies discussed above by no later

                                   2   than May 31, 2019. The amended complaint must include the caption and civil case number used

                                   3   in this order, Case No. C 19-00139 VKD (PR), and the words “AMENDED COMPLAINT” on

                                   4   the first page. If using the court form complaint, Ms. Simmons must answer all the questions on

                                   5   the form in order for the action to proceed.

                                   6          Ms. Simmons is advised that the amended complaint will supersede the original complaint,

                                   7   the latter being treated thereafter as non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d

                                   8   1002, 1008 (9th Cir. 2015). Consequently, claims not included in an amended complaint are no

                                   9   longer claims and defendants not named in an amended complaint are no longer defendants. See

                                  10   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992).

                                  11          If Ms. Simmons fails to file an amended complaint by May 31, 2019, or the amended

                                  12   complaint fails to cure all defects described above, the Court will issue an order reassigning the
Northern District of California
 United States District Court




                                  13   case to a district judge with a recommendation that the complaint be dismissed in part for the

                                  14   reasons described above.

                                  15          The Clerk of the Court shall include two copies of the Court’s form complaint with a copy

                                  16   of this order to Ms. Simmons.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 3, 2019

                                  19
                                                                                                    VIRGINIA K. DEMARCHI
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
